Name: Commission Regulation (EEC) No 465/90 of 23 February 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 2. 90 Official Journal of the European Communities No L 48/21 COMMISSION REGULATION (EEC) No 465/90 of 23 February 1990 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management^3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 905 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 370, 30. 12. 1986, p. 1 . (*) OJ No L 172, 21 . 6. 1989, p. 1 . (3) OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . No L 48/22 Official Journal of the European Communities 24. 2. 90 ANNEX I LOTS A and B 1 . Operation Nos ('): 22 and 23/90  Commission Decision of 14. 7 . 1989 2. Programme : 1989 3 . Recipient : Bolivia 4. Representative of the recipient (3) : Ing. Enrique Vargas, Superintendente de AADAA, Calle General Artega n ° 130, Casilla Postal 1437, Arica, Chili (tel.: 527 80 ; telex : 221043). 5. Place or country of destination : Bolivia 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (') f) : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to 1.1 .B.3) 8 . Total quantity : 750 tonnes 9. Number of lots : two (A : 500 tonnes ; B : 250 tonnes) 10 . Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging :  Lot A : 'ACClÃ N 22/90 /  Lot B : 'ACCIÃ N 23/90 / LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITA ­ MINAS A Y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at destination Lot A : La Paz ; Lot B : Oruro. 13 . Port of shipment :  14. Port of landing specified by the recipient : Arica 1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  Lot A : OFINAAL, Sr. Angel Castro Ganabria, Jefe Almacenes OFINAAL, ProlongaciÃ ³n Cordero n ° 223 (San Jorge), La Paz (tel . : 36 40 51 ) ; Lot B : OFINAAL, Sr. Alberto Arrazola, Jefe regional OFINAAL, Barrio servicio nacional de caminos n ° 76, Oruro (tel . : 401 90) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  20. 4. 1990 18 . Deadline for the supply : 1 . 6 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (4): 12. 3 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26. 3 . 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 4  5. 5. 1990 (c) deadline for the supply : 16. 6, 1990 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, (telex AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer (*) : refund applicable on 26. 1 . 1990, fixed by Commission Regulation (EEC) No 176/90 (OJ No L 21 , 26. 1 . 1990, p. 8) No L 48/2324. 2. 90 Official Journal of the European Communities LOTS C, D and E 1 . Operation Nos ('): see Annex II  Commission Decision of 3. 3. 1989 2. Programme : 1989 3. Recipient : Euronaid, P. O. Box 77, NL-2340 AB Oestgeest 4. Representative of the recipient (,s) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : See Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (8) 0 (,0) (") : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 1 155 tonnes 9. Number of lots : three (C ; 285 tonnes ; D : 465 tonnes ; E : 405 tonnes) 10. Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : See Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization (12)(13) : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  20. 4. 1990 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12. 3 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26. 3. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 19 . 4  5. 5. 1990 ; (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, (telex : AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer (*) : refund applicable on 26. 1 . 1990, fixed by Commission Regulation (EEC) No 176/90 (OJ No L 21 , 26. 1 . 1990, p. 8) No L 48/24 24. 2. 90Official Journal of the European Communities LOT F 1 . Operation No ('): 12/90  Commission Decision of 19 . 4. 1989 2. Programme : 1989 3. Recipient (,6) : League of Red Cross and Red Crescent Societies, Logistic Service , PO Box 372, CH-121 1 Geneva 19, telex 22555 LRCS CH ; tel . 734 55 80 : telefax 733 03 95 4. Representative of the recipient ^): Croissant Rouge Tunisien, 19 rue d Angleterre, Tunis 1000 (tel . 240 630/245 572, telex 14 524 HILAL TN) 5. Place or country of destination : Tunisia 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) 0 : see OJ No C 216, 14. 8. 1987, p. 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 200 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, pp. 4 and 5 (under I.1.B.4 and I.l.B.4.2) Supplementary markings on packaging : : 'ACTION N0 12/90 / A red crescent with the points towards the right / LAIT Ã CRÃ MÃ  EN POUDRE VITAMINÃ  / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE ET DU CROISSANT ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / TUNIS' and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization (l7) (u) : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing : Tunis 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20  25. 3 . 1990 18. Deadline for the supply : 20 . 5. 1990 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12. 3 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26. 3 . 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3  8 . 4. 1990 (c) deadline for the supply : 3 . 6 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*) : refund applicable on 26. 1 . 1 990, fixed by Commission Regulation (EEC) No 176/90 (OJ No L 21 , 26. 1 . 1990, p. 8) No L 48/2524. 2. 90 Official Journal of the European Communities Notes ; (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : Mr Boselli, Delegatidn CEE, Calle Orinoco-Las Mercedes, Ap. 67076, Las Americas 1061 A,  Caracas, Venezuela,  telex 27298 VC. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Bruxelles :  235 01 32,  236 10 97,  235 01 30,  236 20 05, 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ NO L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' respresentative, at the time of delivery, a health certi ­ ficate . f7) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (g) At the request of the beneficiary the successful tenderer shall deliver, for each action number/shipping number, a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation in the Member State concerned, have not been exceeded. (') The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. (10) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/shipping number. (") Radiation certificate must be issued by official autorities and be legalized for following countries : Egypt. (I2) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2) second paragraph, of Regulation 2200/87 shall not apply. (") The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (,4) Shipment to take place in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (els). (15) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (IS) The successful tenderer is to contact the recipient as soon as possible to establish what consignment documents are required and how they are to be distributed. (") Packaging certificate giving net weight per package and total weight of packaging. (") All the documents must be legalized by the diplomatic representative in the country of origin of the product. No L 48/26 Official Journal of the European Communities 24. 2. 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Beneficiario Modtager Pais destinatario Modtagerland AcciÃ ³n n ° Aktion nr. InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie EmpfÃ ¤nger Bestimmungsland MaÃ nahmen Nr. Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  . (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ±ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity(in tonnes) Partial quantities (in tonnes) Beneficiary Recipient country Operation No Markings on the packaging DÃ ©signation de la partie QuantitÃ © totale de la partie (en tonnes) QuantitÃ ©s partielles (en tonnes) BÃ ©nÃ ©ficiaire Pays destinataire Action n0 Inscription sur l'emballage Designazione della partita QuantitÃ totale della partita (in tonnellate) Quantitativi parziali (in tonnellate) Beneficiario Paese destinatario Azione n. Iscrizione sull'imballaggio Aanduiding van de partij Totale hoeveelheid van de partij (in ton) Deelhoeveel ­ heden (in ton) Begunstigde Bestemmingsland Maatregel nr. Aanduiding op de verpakking DesignaÃ §Ã £o da parte Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio PaÃ ­s destinatario AcÃ §Ã £o n ? InscriÃ §Ã £o na embalagem D 285 Dl : 15 Euronaid PerÃ º 38/90 AcciÃ ³n n ° 38/90 / Leche en polvo / Prosalus / 95538 / Chachapoyas vÃ ­a Callao / Destinado a distribuciÃ ³n gratuita D2 : 15 Euronaid Paraguay 39/90 AcciÃ ³n n0 39/90 / Leche en polvo / Caritas BÃ ©lgica / 90253 / AsunciÃ ³n / Destinado a distribuciÃ ³n gratuita D3 : 240 Euronaid HaÃ ¯ti 40/90 Action n0 40/90 / Lait en poudre / Caritas Neerlandica / 90333 / Port-au-Prince / Pour distribution gratuite D4 : 15 Euronaid RepÃ ºblica Dominicana 41 /90 AcciÃ ³n n0 41 /90 / Leche en polvo / Prosalus / 95525 / Ysura Azua vÃ ­a Santo Domingo / Destinado a distribuciÃ ³n gratuita E 465 El : 150 Euronaid Egypt 42/90 Action No 42/90 / Milk powder / Caritas Germany / 90968 / Alexandria / For free distribution E2 : 30 Euronaid BÃ ©nin 43/90 Action n0 43/90 / Lait en poudre / Prosalus / 95522 / Tanguieta via Cotonou / Pour distribution gratuite E3 : 15 Euronaid BÃ ©nin 44/90 Action n0 44/90 / Lait en poudre / Prosalus / 95523 / Zagnanado via Cotonou / Pour distribution gratuite E4 : 15 Euronaid Liberia 45/90 Action No 45/90 / Milk powder / Prosalus / 95528 / For free distribution E5 : 45 Euronaid RÃ ©publique Centrafricaine 46/90 Action n0 46/90 / Lait en poudre / AATM / 91764 / Bangui via Douala / Pour distribu ­ tion gratuite 24. 2. 90 Official Journal of the European Communities No L 48/27 DesignaciÃ ³n de la partida Cantidad total de la partida (en toneladas) Cantidades parciales (en toneladas) BeneficiÃ ¡rio PaÃ ­s destinatario AcciÃ ³n n ° InscripciÃ ³n en el embalaje Parti TotalmÃ ¦ngde(i tons) DelmÃ ¦ngde (i tons) Modtager Modtagerland Aktion nr. Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie (in Tonnen) Teilmengen (in Tonnen) EmpfÃ ¤nger Bestimmungsland MaÃ nahmen Nr. Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ±ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity(in tonnes) Partial quantities (in tonnes) Beneficiary Recipient country Operation No Markings on the packaging DÃ ©signation de la partie QuantitÃ © totale de la partie (en tonnes) QuantitÃ ©s partielles (en tonnes) BÃ ©nÃ ©ficiaire Pays destinataire Action n ° Inscription sur 1 emballage Designazione della partita QuantitÃ totale della partita (in tonnellate) Quantitativi parziali (in tonnellate) Beneficiario Paese destinatario Azione n. Iscrizione sull'imballaggio Aanduiding van de partij Totale hoeveelheid van de partij (in ton) Deelhoeveel ­ heden (in ton) Begunstigde Bestemmingsland Maatregel nr. Aanduiding op de verpakking DesignaÃ §Ã £o da parte Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio PaÃ ­s destinatÃ ¡rio AcÃ §Ã £o n? InscriÃ §Ã £o na embalagem E6 : 15 Euronaid Tchad 47/90 Action n0 47/90 / Lait en poudre / Caritas France / 90512 / Sarh via Douala / Pour distribution gratuite E7 : 60 Euronaid Madagascar 48/90 Action n ° 48/90 / Lait en poudre / CAM / 92052 / Abatondrazaka via Toamasina / Pour distribution gratuite E8 : 45 Euronaid MoÃ §ambique 49/90 AcÃ §Ã £o n? 49/90 / Leite em pÃ ³ / Prosalus / 95532 / Beira / Destinado a distribuiÃ §Ã £o gratuita E9 : 45 Euronaid Uganda 50/90 Action No 50/90 / Milk powder / SCF / 92204 / Kampala via Mombasa / FÃ ¶r free distribution E10 : 45 Euronaid Uganda 51 /90 Action No 51 /90 / Milk powder / ICR / 94609 / Namalu via Mombasa / For free distribution F 405 Fl : 135 Euronaid India 52/90 Action No 52/90 / Milk powder / Cathwel / 90137 / Madras / For free distribution F2 : 270 Euronaid India 53/90 Action No 53/90 / Milk powder / ACA / 91607 / Calcutta / For free distribution